DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on July 20, 2018.  As directed by the amendment: no claims have been amended, claims 1-21 have been canceled, and new claims 22-38 have been added.  Thus, claims 22-38 are presently pending in the application.
Claim Objections
Claim 30 is objected to because of the following informalities:  In line 2, it is suggested that “less than a rotational inertia effect than a…” be amended to read --less than a rotational inertia effect of a…-- to correct a grammatical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-26 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 recites the limitation "the single compressed gas cylinder" in line 3.  There is insufficient antecedent basis for this limitation in the claim since the compressed gas cylinder has not been defined as a “single” cylinder.
Claim 23 recites the limitation "the first pressure" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "the operational parameter" in lines 1-2 and “the rated service time” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  For purposes of examination, the claim has been interpreted as though the claim were dependent upon claim 31, which provides the necessary antecedent basis.
Claims 24-26 are rejected based solely on their dependency to rejected claim 23.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to 

Claims 22-25, 27, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Teetzel et al. (US 2007/0235030), in view of Mayes et al. (US 5,613,490).
As to claim 22, Teetzel discloses a method of providing gas to a user (Abstract, Fig. 3), comprising the steps of: providing a compressed gas cylinder (one or more self-contained air supply tanks 116, Fig. 1-4) having a pressure volume portion (interior volume of tank 116) for containing a volume of gas pressurized to a service pressure in the range of about 5,000 psig to about 6,000 psig (“up to about 9500 psi” allows for gas pressures below 9500 psi, such as within 5000-6000 psig, paragraph [0027], thus the gas cylinder is able to contain a gas pressurized to a pressure of about 5000 to about 6000 psig); connecting the compressed gas cylinder 116 to a first regulator valve 244 (Fig. 9) for fluid communication between the compressed gas cylinder 116 and the first regulator valve 244 (paragraph [0056]); connecting the first regulator valve 244 to a second regulator valve 248 (Fig. 9) for fluid communication between the first and second regulator valves (paragraph [0057]); connecting the second regulator valve 248 to a mask 126 (Fig. 3) for fluid communication between the second regulator valve 248 and the mask 126 (paragraph [0057]); charging the compressed gas cylinder 116 with a gas to a desired service pressure (up to about 9500 psi or higher, paragraph [0027]); providing gas from the compressed gas cylinder 116 to the first regulator valve 244; reducing the pressure of the gas to a first reduced pressure (80-100 psi, paragraph [0056]); providing the gas from the first regulator valve 244 to the second regulator valve 248; reducing the pressure of the gas to a second reduced pressure (about 1-5 
While Teetzel discloses charging the compressed gas cylinder 116 with a gas to a desired service pressure of somewhere between zero and 9500 psi (up to 9500 psi or higher”, paragraph [0027]), Teetzel does not disclose charging the gas cylinder to a specific desired service pressure within the range of 5000 psig to 6000 psig.  In other words, Teetzel’s range of service pressures that the tank can be pressurized to is broader than the claim’s range.  However, Mayes teaches pressurizing a gas tank to a pressure of 5000 psi (Abstract).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Teetzel so that the tank is pressurized to 5000 psi, as taught by Mayes, in order to provide a suitable service pressure to suit the user’s particular need for air supply.
As to claim 23, the modified method of Teetzel discloses that the step of reducing the pressure of the gas from the compressed gas cylinder to the first regulator valve 244 comprises: transmitting gas from the single compressed gas cylinder 116 (Teetzel discloses “one or more tanks or cylinders 116”, which allows for just one, single tank/cylinder, see paragraph [0026]) to the first regulator valve 244 coupled to a gas transmission port (valve 150, Fig. 4 of Teetzel) of the pressure volume portion 116 (Fig. 4, paragraph [0055]-[0056], air flows from tank 116 through valve opening 150 and then passes tot eh first regulator 244); and reducing a pressure of gas received from the pressure volume portion 116 at the first regulator valve 244 to the first reduced pressure that is lower than the first pressure (see Teetzel, paragraph [0056], where 80-100 psi is lower than the service pressure in the tank 116 (5000 psi as taught by Mayes, Abstract). 

As to claim 25, the modified method of Teetzel discloses that the step of transmitting gas at the second reduced pressure comprises transmitting gas to the mask 126 (Fig. 3 of Teetzel) in a demand mode in which the second regulator valve 248 is activated only when the user inhales (see paragraph [0061] of Teetzel).  
As to claim 27, the modified method of Teetzel discloses the step of mounting the compressed gas cylinder 116 to a frame 112 (see Teetzel, Figs. 1-2, main body/housing 112, connected to tank 116 via band 142, see paragraph [0019],[0036]).  
As to claim 28, the modified method of Teetzel discloses that the frame portion 112 comprises a user support portion 131 (Fig. 3 of Teetzel) to enable the user to carry the compressed gas cylinder 116 (paragraph [0020]).  
Claims 22, 26, 29-33, and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayes et al. (US 5,613,490), in view of Leon (US 2010/0024822).
As to claim 22, Mayes discloses a method of providing gas to a user (col. 1, ln. 44-46), comprising the steps of: providing a compressed gas cylinder 10 (Fig. 7) having a pressure volume portion (interior of tank 10) for containing a volume of gas 
Mayes further discloses that the gas is provided to a user for breathing (col. 1, ln. 44-46), but does not disclose the steps of: connecting the first regulator valve to a second regulator valve for fluid communication between the first and second regulator valves; connecting the second regulator valve to a mask for fluid communication between the second regulator valve and the mask; reducing the pressure of the gas to a first reduced pressure; providing the gas from the first regulator valve to the second regulator valve; reducing the pressure of the gas to a second reduced pressure; and transmitting the gas at the second reduced pressure to the mask.  However, Leon teaches a self-contained breathing apparatus (Fig. 1, Fig. 2) having one or more pressurized gas cylinders connected to a first regulator valve 4, which reduces the pressure to a first reduced pressure (paragraph [0019], ln 8-12), and a second regulator valve 6 which further reduces the pressure to a second reduced pressure before being transmitted to a mask 7 of the user for breathing (paragraph [0019], ln 13-22).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Mayes to include reducing the pressure from the cylinder via a first and second stage regulator valve between the cylinder and 
As to claim 26, the modified method of Mayes discloses that the step of transmitting gas at the second reduced pressure comprises transmitting gas to the mask in a continuous mode in which the second regulator valve 6 provides constant gas flow to the mask 7 (see Leon, the pressure demand mode supplies a positive pressure to the mask at all times, paragraph [0019], ln. 13-22).  
As to claim 29, the modified method of Mayes discloses that the compressed gas cylinder has a radius of 3.27 inches or less to minimize rotational inertia on the user (2.375 inches to 2.380 inches in diameter, see Mayes, col. 3, ln. 34-38; the smaller radius/diameter will inherently reduce rotational inertia compared to a larger diameter cylinder since it has a reduced profile on the back of the user that will result in the center of gravity being closer to the user’s center of gravity, see Fig. 7).  
As to claim 30, modified method of Mayes discloses that the pressure volume portion provides a rotational inertia effect to the user that is substantially less than a rotational inertia effect than a compressed gas cylinder for a self-contained breathing apparatus having a service pressure of about 4500 psig (see Mayes, col. 3, ln. 34-38; the smaller diameter of the cylinder will inherently reduce rotational inertia compared to a larger diameter cylinder (the conventional 1800L, 4500 psig cylinder in Applicant’s specification, Fig. 3, having a radius of 4 in) since it has a reduced profile on the back of the user that will result in the center of gravity being closer to the user’s center of gravity,as well as a reduced weight (4.5 lbs, see Mayes, col. 4, ln. 2-4 and Fig. 7).  
3 cylinder capacity is equivalent to about 1800 L, which, at the standard 40L/min usage rate will last about 45 minutes, col. 3, ln. 34-38).  
As to claim 32, the modified method of Mayes discloses that at least one of a length and a diameter of the pressure volume portion is at least slightly different from at least one of a corresponding length and diameter of a compressed gas cylinder for a self-contained breathing apparatus having a service pressure of about 4500 psig (the conventional 1800L, 4500 psig cylinder in Applicant’s specification, Fig. 3, has a radius of 4 in, while Mayes’ cylinder has a diameter of 2.375 to 2.380 inches, see col. 3, ln. 34-38).  
As to claim 33, the modified method of Mayes discloses that the weight of the pressure volume portion is substantially less than a weight of a compressed gas cylinder for a self-contained breathing apparatus having a service pressure of about 4500 psig (the conventional 1800L, 4500 psig cylinder in Applicant’s specification, Fig. 3, has a weight of 9 lbs, while Mayes’ cylinder has a weight of 4.5 lbs, see col. 4, ln. 1-4).    
3) cylinder capacity cylinder, which equates to about 45 minutes of air, the modified method of Mayes fails to disclose that for a compressed gas cylinder with the operational parameter consisting of 1200 liters of free gas providing a rated service time as 30 minutes, the weight of the pressure volume portion is no greater than about 6.6 pounds. 
However, Mayes does disclose that the tank 10 can assume various sizes (col. 4, ln. 48-52), and Leon teaches a compressed gas cylinder having 30 minute rated service time and 45 scf of air (which equates to about 1200 L).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Mayes so that the tank is the size of a 1200L/30min tank, as taught by Leon, in order to suit an individual’s particular needs for air supply while minimizing the weight of the tank as much as possible.
As to the limitation that the 1200L/30min cylinder’s pressure volume portion weight no more than about 6.6 pounds, since Mayes 1800L/45min tank 10 only weighs 4.5 lbs (see Mayes, col. 4, ln. 1-4), the even smaller 1200L/30min tank of the modified Mayes, as taught by Leon, would inherently weigh even less.  
Allowable Subject Matter
Claims 34-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chornyj, (US 2002/0153009), Shonerd (US 3,762,604) and Kranz (US 4,221,216) each .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785